Opinion issued February 26, 2013




                                       In The
                               Court of Appeals
                                      For The
                           First District of Texas

                               NO. 01-11-00982-CV


   CEDYCO CORPORATION, ASSIGNEE OF SUNILAND FURNITURE
                   COMPANY Appellant

                                         V.

                         IRWIN H. PALCHICK, Appellee


                     On Appeal from the 61st District Court
                             Harris County, Texas
                       Trial Court Cause No. 8546357A


                        MEMORANDUM OPINION

      Appellant Cedyco Corporation, Assignee of Suniland Furniture Company,

has neither paid the required filing fee for this appeal nor established indigence for

purposes of appellate costs. See TEX. R. APP. P. 5 (“A party who is not excused by
statute or these rules from paying costs must pay—at the time an item is presented

for filing—whatever fees are required by statute or Supreme Court order.”), 20.1

(listing requirements for establishing indigence); see also TEX. GOV’T CODE ANN.

§ 51.207 (West Supp. 2012), §.51.941(a) (West 2005), § 101.041 (West Supp.

2012) (listing fees in court of appeals); Order Regarding Fees Charged in Civil

Cases in the Supreme Court and the Courts of Appeals and Before the Judicial

Panel on Multidistrict Litigation, Misc. Docket No. 07-9138 (Tex. Aug. 28, 2007),

reprinted in TEX. R. APP. P. app. A § B(1) (listing fees in court of appeals). The

filing fee was due on December 1, 2011. After being notified that this appeal was

subject to dismissal, appellant did not respond. See TEX. R. APP. P. 5 (allowing

enforcement of rule); 42.3(b), (c) (allowing involuntary dismissal of case).

      We dismiss the appeal for want of prosecution. We dismiss any pending

motions as moot.

                                  PER CURIAM

Panel consists of Justices Chief Justice Radack and Justices Higley and Brown.




                                         2